United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1937
Issued: January 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 28, 2015 appellant filed a timely appeal from a July 14, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from December 8, 2014, the most recent OWCP merit decision, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely filed pursuant to 5 U.S.C. § 8124.
1
2

5 U.S.C. § 8101 et seq.

After issuance of OWCP’s July 14, 2015 decision and also on appeal, appellant submitted new evidence. The
Board, however, is precluded from reviewing evidence which was not before OWCP at the time it issued its final
decision. 20 C.F.R. § 501.2(c).

On appeal, appellant contends that his claim was improperly denied based on a response
from his former supervisor.
FACTUAL HISTORY
On June 10, 2014 appellant, then a 41-year-old technical enforcement officer, filed an
occupational disease claim (Form CA-2) alleging that on May 21, 2014 he first became aware of
his anxiety and stress, and first realized that his conditions were caused or aggravated by his
work duties.
In a May 27, 2014 letter, Dr. Tenessa M. Mackenzie, an attending Board-certified family
practitioner, recommended that appellant be off work for two weeks due to stress and anxiety.
She also recommended medications and counseling. Dr. Mackenzie advised that appellant
should be able to return to work on June 9, 2014.
By letter dated July 3, 2014, OWCP informed appellant of the deficiencies of his claim
and requested additional medical and factual evidence. It also requested that the employing
establishment respond to appellant’s allegations and submit medical evidence, if he had been
treated at its medical facility.
In an August 1, 2014 letter, Jeffrey W. Spada, an acting assistant special agent-in-charge,
responded that, among other things, appellant shared responsibilities with two other positions in
the immediate office and with other employees who all worked to cover the programmatic area.
He was not exposed to stressors beyond the standard level of stress routine for a law enforcement
agency or position. Mr. Spada submitted a copy of appellant’s technical enforcement officer
position.
By decision dated December 8, 2014, OWCP denied appellant’s occupational disease
claim as the evidence failed to establish the factual component of fact of injury.
In an appeal request form dated June 12, 2015, postmarked on June 15, 2015, and
received by OWCP’s Branch of Hearings and Review on June 18, 2015, appellant requested a
telephone hearing with an OWCP hearing representative.
By decision dated July 14, 2015, the Branch of Hearings and Review denied appellant’s
request for an oral hearing as it was untimely filed. It found that the request was not postmarked
within 30 days of the issuance of the December 8, 2014 OWCP merit decision. After exercising
its discretion, the Branch of Hearings and Review further found that the issue in the case could
equally well be addressed through the reconsideration process.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.3 Sections 10.617 and 10.618 of the federal regulations implementing this section of
3

5 U.S.C. § 8124(b)(1).

2

FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.4 A claimant is entitled to a hearing or review
of the written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.5 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.6 OWCP procedures require that it
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).7
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for an oral
hearing was untimely filed as it was made more than 30 days after the issuance of OWCP’s
December 8, 2014 merit decision. The June 12, 2015 form, on which appellant requested the
hearing, was postmarked on June 15, 2015. The time limitation to request an oral hearing from
OWCP’s Branch of Hearings and Review expired 30 days after OWCP’s December 8, 2014
decision.8 OWCP, therefore, properly denied appellant’s hearing as a matter of right.
Although appellant’s request for a hearing was untimely, OWCP has the discretionary
authority to grant the request and it must exercise such discretion. In its July 14, 2015 decision,
it properly exercised its discretion by notifying appellant that it had considered the matter in
relation to the issue involved and that additional argument and evidence could be submitted with
a request for reconsideration. The Board has held that the only limitation on OWCP’s authority
is reasonableness. An abuse of discretion is generally shown through proof of manifest error, a
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.9 In this case, there is no evidence of record that
OWCP abused its discretion by denying appellant’s hearing request. Accordingly, the Board
finds that OWCP properly denied appellant’s request for an oral hearing.
On appeal, appellant contends that his claim was improperly denied based on a response
from his former supervisor who was aware of his condition. As explained, however, the Board
lacks jurisdiction to review the merits of the December 8, 2014 denial. The only decision
properly before the Board on this appeal is the July 14, 2015 nonmerit decision which denied
appellant’s request for an oral hearing as untimely filed.

4

20 C.F.R. §§ 10.616, 10.617.

5

Id. at § 10.616(a).

6

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

7

See R.T., Docket No. 08-408 (issued December 16, 2008).

8

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989).
9

Samuel R. Johnson, 51 ECAB 612 (2000).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely filed pursuant to 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

